       Case 19-50075           Doc 7   Filed 03/29/19        EOD 03/29/19 22:31:26        Pg 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


 In re:                                                      Chapter 11
                           1
 USA GYMNASTICS,                                             Case No. 18-09108-RLM-11

                          Debtor.


 USA GYMNASTICS,

           Plaintiff,

 v.

 GEDDERTS’ TWISTARS USA                                       Adv. Case. No. 19-50075
 GYMNASTICS CLUB, INC., TWISTARS
 USA, INC., JOHN GEDDERT, KATHRYN
 GEDDERT, DONALD PETERS,
 SOUTHERN CALIFORNIA ACRO TEAM,
 INC., BMK PARTNERS LTD, BMK
 TRAINING FACILITIES, LTD., KAROLYI
 TRAINING CAMPS, LLC, BELA
 KAROLYI, MARTHA KAROLYI,
 KAROLYI’S ELITE, KAROLYI WORLD
 GYMNASTICS, INC., RICHARD
 CARLSON, and WORLD SPORT
 CHICAGO.

           Defendants.


      DECLARATION OF CATHERINE STEEGE IN COMPLIANCE WITH FEDERAL
        RULE OF BANKRUPTCY PROCEDURE 7065 AND LOCAL RULE 7065-2(B)
                      REGARDING NOTICE TO PARTIES

          Catherine L. Steege, counsel to Plaintiff USA Gymnastics (“USAG”) in this adversary

proceeding, pursuant to Federal Rule of Bankruptcy Procedure 7065 and Rule 7065-2(b) of the



1 The last four digits of the Debtor’s federal tax identification number are 7871.
                                                                                The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
     Case 19-50075        Doc 7     Filed 03/29/19      EOD 03/29/19 22:31:26         Pg 2 of 4



Local Rules of the United States Bankruptcy Court for the Southern District of Indiana, hereby

certifies that she has served notice of the filing of Plaintiff’s Complaint For Injunctive Relief Under

11 U.S.C. § 105(a), Plaintiff’s Motion For A Preliminary Injunction, and Plaintiff’s Memorandum

Of Law In Support Of Its Motion For A Preliminary Injunction, as indicated in the Certificate of

Service below.

Dated: March 29, 2019                          /s/ Catherine L. Steege

                                               Catherine L. Steege (admitted pro hac vice)
                                               JENNER & BLOCK LLP
                                               353 N. Clark St.
                                               Chicago, IL 60654-3456
                                               Tel: (312) 222-9350
                                               Fax: (312) 527-0484
                                               csteege@jenner.com

                                               Counsel for the Plaintiff




                                                  2
     Case 19-50075       Doc 7     Filed 03/29/19     EOD 03/29/19 22:31:26        Pg 3 of 4



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing pleadings were filed electronically
this 29th day of March, 2019. Notice of these filings will be sent to all parties by operation of
the Court’s electronic filing system, and the undersigned will serve all known counsel listed
below by overnight mail and e-mail. Parties may access the filings through the Court’s
electronic filing system.

                                                /s/ Catherine L. Steege

                                                Counsel for the Debtor

 GEDDERTS’ TWISTARS USA                          BMK PARTNERS LTD,
 GYMNASTICS CLUB, INC.,                          BMK TRAINING FACILITIES, LTD.,
 TWISTARS USA, INC.,                             KAROLYI TRAINING CAMPS, LLC,
 JOHN GEDDERT, AND                               BELA KAROLYI,
 KATHRYN GEDDERT                                 MARTHA KAROLYI,
                                                 KAROLYI’S ELITE, AND
                                                 KAROLYI WORLD GYMNASTICS, INC.

 ZAUSMER AUGUST & CALDWELL, P.C.                 BERG & ANDROPHY
 Cameron R. Getto                                David H. Berg
 Grant David Kelter                              Joel M. Androphy
 32255 Northwestern Hwy., Ste. 225               Victoria Mery
 Farmington Hills, MI 48334                      3704 Travis Street
 Telephone: (248) 851-4111                       Houston, TX 77002
                                                 Telephone: (713) 529-5622

 cgetto@zacfirm.com                              dberg@bafirm.com
 gkelter@zacfirm.com                             jandrophy@bafirm.com
                                                 vmery@bafirm.com

                                                 -and-

                                                 MATTINGLY BURKE COHEN &
                                                 BIEDERMAN LLP
                                                 Weston E. Overturf
                                                 Sarah L. Fowler
                                                 155 E. Market Street, Suite 400
                                                 Indianapolis, IN, 46204
                                                 Telephone: (317) 614-7320

                                                 wes.overturf@mbcblaw.com
                                                 sarah.fowler@mbcblaw.com
   Case 19-50075    Doc 7      Filed 03/29/19   EOD 03/29/19 22:31:26   Pg 4 of 4




SOUTHERN CALIFORNIA ACRO                   DONALD PETERS
TEAM, INC.

LAW OFFICES OF KEVIN O'CONNELL             WILSON, ELSER, MOSKOWITZ, ET AL.
Kevin O'Connell                            Adam Le Berthon
Christopher Hyland                         Julianna Mather
13051 Central Avenue, Suite A              555 S. Flower St., Ste. 2900
Chino, CA 91710                            Los Angeles, CA 90071-2407
Telephone: (909) 236-7009                  Telephone: (213) 330-8972

                                           Adam.leberthon@wilsonelser.com
Kevinocconnell.law@gmail.com               Julianna.mather@wilsonelser.com
Lalaw500@gmail.com


WORLD SPORT CHICAGO, INC.                  RICHARD CARLSON

DYKEMA GOSSETT PLLC                        JOHN R. LEWIS, JR. ESQ., P.C.
Ian M. Sherman                             John R. Lewis, Jr.
Jon Ibarra                                 4 West Gate Road
10 S Wacker #2300                          Farmingdale, NY 11735
Chicago, IL 60606                          Telephone: (516) 501-9000
(312) 876-1700

isherman@dykema.com
jibarra@dykema.com




                                           4
